Citation Nr: 0210060	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  02-03 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD (on 
the merits), will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Muskogee, 
Oklahoma, Regional Office (RO), which denied the veteran's 
claim of service connection for PTSD.

However, this was not the first time that the RO had denied a 
claim of service connection for PTSD.  In March 1996, the RO 
denied a claim of service connection for PTSD and this 
decision became final when not appealed.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104(a).  Tellingly, whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim before addressing the merits 
of the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


FINDINGS OF FACT

1.  In March 1996, the RO denied a claim of service 
connection for PTSD.  The veteran was provided notice of the 
denial and did not appeal.

2.  The evidence received since the March 1996 decision is 
new and it bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered to decide fairly the merits of the 
veteran's claim.


CONCLUSION OF LAW

The veteran has submitted new and material evidence 
sufficient to reopen a previously denied claim of service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with the appealed RO decision in June 2001, and 
were also provided with a statement of the case during the 
pendency of this appeal.  Moreover, a review of the record on 
appeal shows that the March 2002 statement of the case 
provided the veteran with notice of the VCAA.  In addition, a 
review of the record on appeal shows that the RO also 
obtained and associated with the record copies of all 
relevant medical treatment records and, in October 2000, 
provided the veteran with a VA examination.  However, a 
review of the record on appeal shows that the RO decision 
applied the laws and regulations governing an original claim 
for service connection under 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304 and not those governing a claim to reopen 
(i.e., 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001)).  Likewise, the statement of the case did not provide 
notice of the laws and regulations governing a claim to 
reopen.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Nonetheless, given the below decision which finds that new 
and material evidence has been obtained to reopen the claim, 
along with the subsequent development that is being ordered 
by the Board, adjudication of the claim without first having 
RO consideration of the above criteria poses no risk of 
prejudice to the veteran.  Id.

New and Material Evidence

The veteran is seeking to reopen a claim of service 
connection for PTSD, which was previously denied by the RO in 
March 1996.  The veteran filed his application to reopen this 
matter in June 2000.  This application was initiated prior to 
August 29, 2001, the effective date of the amended version of 
§ 3.156(a), which redefines "new and material evidence" 
needed to reopen a previously denied claim.  See 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); see 
also 62 Fed. Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 
1997).  In this context, the Secretary of VA has specifically 
provided that the amendments to § 3.156 will be applicable to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  As a result, the amended 
regulatory provisions governing new and material evidence are 
not applicable to the veteran's application to reopen, which 
is discussed below.

In the March 1996 decision, the RO denied the veteran's claim 
because the record did not include a diagnosis of PTSD.  
Because a timely appeal of the March 1996 adverse 
determination was not submitted, the Board concludes that the 
RO's March 1996 decision is final based on the evidence then 
of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a matter which has 
been disallowed, the matter may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, supra, was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of the matter on any 
basis, in this case, since the RO's decision dated in March 
1996.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claim's folder since the March 
1996 denial.  This evidence includes, for the first time, a 
diagnosis of PTSD and medical opinion evidence indicating 
that the veteran's current psychiatric disorder may have been 
caused by his military service.  See VA treatment records, 
dated from June 2000 to July 2000; and VA examination report 
dated in October 2000.  Specifically, the October 2000 VA 
examiner diagnosed the veteran with PTSD after noting that 
his in-service history included having his base in the 
Republic of Vietnam shot at and rocketed.  Likewise, the VA 
hospitalization summary, for the period June to July 2000, 
diagnosed the veteran with PTSD, after noting that the 
veteran's in-service history included his base in the 
Republic of Vietnam being attacked by a man with a satchel 
charge and being in a tsunami in Hawaii on his way home from 
the Republic of Vietnam. 

The Board consequently determines that the additional medical 
evidence is both new and material as defined by regulation.  
38 C.F.R. § 3.156(a).  The above opinions regarding a current 
diagnosis and a medical nexus were not previously of record, 
and as such, this new evidence bears directly and 
substantially upon the issue at hand, and is neither 
duplicative nor cumulative.  This new evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the claim 

for service connection for PTSD.  Id.  Having determined that 
new and material evidence has been added to the record, the 
veteran's claim of service connection for PTSD is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for PTSD is reopened; to this 
extent, the appeal is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

